OFFICE   OF THE ATTORNEY GENERAL           OF TEXAS
                              AUSTIN
 GROVERSELLERS
*\TTORNEY GENLRAL




   :‘onoreble     %dney Latham
   “ecretarp      Oi 3StO
   .;uot In,    Texas




                                                   19&,    rsguestlng  the
                                                          stated therein




           htm dlitrtbuted   t$‘tfie appropriate     looal   election
           ti~lcl~l          309(b)).
               \ “T~ID&hi? envelop8 wescribed       by the United
           :Ibetch ‘iirr RAlot   Coumlcdon  for the return  of the
           exeautd     beX1ot.v contelns a space for the residence
           oddrac;pf     the votlnq servlcemsn,  but doae not pro-
           01Cs 8 space to show the voting precinot      of tha
           voter.
                  “It la tee intentloa      ct this ot’tlce to distrlb-
           ute  ouch ballots   to the yrowr county clerks;        but it
           ~3.11. be extremely dll'ficult.,    especiully   in the lareur
           counties,    23r the county clcr.3      to mice dfntributfon
           CI~ thss~ brlllots to the proper precfirat ~fficI~!ls.
           ^uch envelopes are not to be opened by tiny person
           other thun tie locaL electlcn        0rfi0ials.
!!cn.   Ydney    Lethan,    page 2




              *The Federal ballots will be cast only ror
        candidates ror president and congreacmen, there
        being no United States senator to be alectad In
        Texas this year.
              “In the 11&t      or the above facts,, will you
        please advlaa this      department upon the rollowIng
        inquiry:
                      ‘1.  Can the Federal War Ballots      be
                legally   tabulated all In one precinct      in
                each county, end the totals    added to the
                county total    In order to save the coniu-
                slon of the county clerks In undertaking
                to distribute    them to the various pra-
                cinots without surrlcient    IdentIiIcatIon
                on the envalopas?‘v

            Public Law, 277, 78th Congress, commonly known se
the soldier   voting sot, among other things,    prasorlbaa the
oath of electors    in the general election,   the forms to ba
printed on eaoh envelope,    the form of ballot,   eto. Paragraph
B, or Section 309, of Title 3, supra, providea:
                “The Secretary of State of any State, upon
        receiving     any ballot    cast under this title,     shall,
        at an appropriate       time, transmit it to the appro-
        priate election      offlolala   or the district,     preolnct,
        county .or other voting unit of the voters’ rasldanoe.
        Such officlsla      shell take oath that they will not
        disclose     to anyone (unless required by law) how any
        absentee shall have voted.          Such orrIoia1    shall
        determine,     that the oath required under sections
        303 and 304,has been executed end that It Is an
        order, pursuant to Section 311, to open the oificlal
        Inner envelope;      whereupon, such ~oitlcials      shall
        compile R voting list of the na;nes appearing on all
        such Inner envelopes received rrom the Secretary               of
         State.    ;Jo person other than such appropriate          eleo-
        tion orricial      ohs11 open any oi:IcIol      outer or inner
         envelone purporting       to contain a ballot    cast under
         this title.”
FOll. ?idney        Lethsn,    pepe 3




               I‘sragraph       8, of “eotlon    310, Tltlo         3,   supra,
 provides;
               ““aoh Cooretary 0r “tat0 ah011 prepare 8
        re?,ort of all ballot8     reoeived by him nnd transnit
        it to the various rlootion       ofiiolala,   end wlthln
        thirty daya after the last day for aousting absentee
        ballots    in any eleotlon    in which ballots   are oast
        under the provisions      of this Title,    each 7eoretarg
        of Sate ahell transmit suob reoort to the Commisolon.R
               Artlolr        2936,   V. A. C. T.,    provides;
             “All voters ahaL             vote   In the eleotion          preolnot
        In whioh they realde.m
               Article        2956, V. k. C. 7..      pertelnlng         to sbaentee
 voting,     provides,        In part:
               n       Upon reoeiut   or any suoh ballot,   ;t d
        neeled’i;   ito ballot   envelope duly ondorsed,th,
        clerk shell keep the same unopened until the
        seoond day prior to such election,       md shall
        then enolose same together -A th the eleotor’a
        appllostion    and eooompmylng .pspers, In (I 1orRer
        oarrler envelope whloh shall be neourely sealed
        r.nd endorsed with the name and orrlolal      title  or
        suoh clerk,    and the words ‘this envelope ooatl&PD
        an absentee ballot     and must be opened only at the
        polls on elcotlon     day, ’ end the clerk shall forth-
        rlth rail sane, or deliver      in person, to the pro-
        gldlng   Judge of the eleotiun,    or to any assistant
        judge of election     in arid preo1not.v
             There 1s no appellate      oourt decision    that iye are
 able  to fled passing      upon the q,leatlon involved in this opti-
 loll; Considering    Pub110 Law 277, aupre, together with the
 foregoing   Tcxaa statutes,     it la our opinion that the Tederel
 “‘sr ~~1lot.a cennot be legglly      tsbulated all in cne precinot
 lo each county.     .?teted in enother way, tb       Federal ‘:‘nr
 hallots   should be tabulated in the precluct        tihera the voter
 has his lefq31 resldenoo     clhd la eutltled  to vote.

                                            Yours    vary   truly
                                                                                         APPROV
                                          AZOEli,Y ‘GI’iJZ.R:.+L
                                                              ‘0” T?XX??                  CPlNlC
                                                                                         C0YMIl-I

                ‘--.-, ,7
                                                                                     c